             Case 1:18-cv-00675-LY Document 12-1 Filed 10/23/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


UNITED STATES OF AMERICA,                   §
                                            §
Plaintiff,                                  §
                                            §
v.                                          §              Civil Action No. 18-CV-000675-LY
                                            §
WALTER OLENICK                              §
                                            §
and                                         §
                                            §
M. RAE NADLER-OLENICK                       §
                                            §
Defendants.                                 §


                                            ORDER

       On this day, came on for consideration Motion to Dismiss Respondents’ Original

Counterclaim (Docket No. 12) (the “Motion”). The Court having reviewed pleadings and arguments

of the parties, finds that the Motion should be, and hereby is, GRANTED. It is further

       ORDERED that Respondents’ Original Counterclaim (Docket No. 10) is hereby

DISMISSED with prejudice.

       Signed this the ___________ day of ____________________, 2018.




                                                   ______________________________________
                                                   LEE YEAKEL
                                                   UNITED STATES DISTRICT JUDGE
